Blackburn, Judge.
The defendant, Donald Robert Hubbard, was convicted by a jury of one count of aggravated child molestation and one count of child molestion on October 2, 1990, and the judgment was entered on the verdict on October 9, 1990. The defendant subsequently moved for a new trial on November 2, 1990, asserting that the verdict of guilty was contrary to the evidence produced at the trial and the motion was overruled by the trial court on October 10, 1991. The defendant filed this notice of appeal on October 22, 1992, over a year after the trial court’s decision on his motion for new trial.
“[A] notice [of appeal] shall be filed within 30 days after the entry of the order granting, overruling, or otherwise finally disposing of the motion.” OCGA § 5-6-38 (a). “ ‘ “The proper and timely filing of the notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court.” [Cit.] (Emphasis supplied.)’ [Cit.]” Sharpe v. State, 198 Ga. App. 381, 382 (401 SE2d 586) (1991). Inasmuch as the defendant did not file his notice of appeal within the 30-day time period as provided in OCGA § 5-6-38 (a), this appeal must be dismissed for lack of jurisdiction.

Appeal dismissed.


Johnson and Smith, JJ., concur.

Diane M. Locklear, for appellant.
George C. Turner, Jr., District Attorney, Jeffrey L. Ballew, Assistant District Attorney, for appellee.